Exhibit 10-L

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into as of June 30, 2004, by
and between Priority Healthcare Corporation (the “Company”) and Donald J.
Perfetto (“Perfetto”).

 

WHEREAS, Perfetto is currently the Executive Vice President and Chief Operating
Officer of the Company (the “EVP and COO”);

 

WHEREAS, Perfetto has voluntarily resigned his position as a member of the Board
of Directors effective May 17, 2004 and as an executive officer of the Company,
effective June 30, 2004, but will remain as a part-time employee subsequent to
his resignation and through January 1, 2006;

 

WHEREAS, the Company wishes to continue to retain the benefits of Perfetto’s
experience and know-how in the business of the Company (the “Business”), and has
thus offered Perfetto part-time employment with the Company on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, Perfetto wishes to accept such part-time employment upon the terms and
conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises made by each party in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Perfetto agree as
follows:

 

1. Part-Time Services.

 

  a. Perfetto shall provide part-time services, including, without limitation,
assisting the Company in assessing strategic relationships and alliances,
assisting the Company in developing special projects, and providing feedback to
Company management.

 

  b. Perfetto agrees to use his reasonable best efforts in providing services
under this Agreement.

 

  c. Perfetto acknowledges that, while the activities required of him under this
Agreement are not intended to constitute full-time employment, there will be
time needed to be allocated for him to discharge his obligations. Subject to the
foregoing, Perfetto shall have significant discretion and responsibility for the
selection of procedures and working hours, and other incidents of performance of
services under this Agreement.

 

  d. Perfetto agrees and shall ensure that his performance of services under
this Agreement shall comply with all legal requirements.



--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall commence on the date hereof and
continue through January 1, 2006.

 

3. Termination. This Agreement shall terminate upon the mutual agreement of the
Company and Perfetto. Notwithstanding any other provision of this Agreement, the
Company shall have the right to terminate this Agreement upon thirty (30) days
prior written notice for “Cause” or immediately upon the death of Perfetto. For
purposes of this Agreement, “Cause” means Perfetto:

 

  a. willful violation of his obligations under Sections 6 or 7 of this
Agreement and failure to correct such violation promptly following notice from
the Company;

 

  b. inability to perform in any material respect his duties with the Company
due to abuse of alcohol or illegal drug use;

 

  c. conviction of a felony;

 

  d. engaging in any illegal conduct or gross misconduct which is injurious to
the Company in any material respect; or

 

  e. continued failure to perform in any material respect his duties and
responsibilities after written notice from the Company specifying in reasonable
detail the deficiencies in his conduct.

 

4. Compensation and Benefits.

 

  a. The Company shall pay Perfetto $1000 per month for the months of July
through December, 2005, payable in accordance with the Company’s payroll
practices. If hours exceed 8 per month, Perfetto will be compensated at $125.00
per hour.

 

  b. In the event this Agreement expires or is terminated for any reason
pursuant to Sections 2 or 3 of this Agreement, the Company shall be obligated to
pay, and Perfetto shall be entitled to receive, that portion of his salary
earned but not yet paid through the date of termination, and the Company shall
have no further obligations to Perfetto under this Agreement.

 

  c. During the term of this Agreement, Perfetto shall be entitled to medical
and health benefits equivalent in all material respects to the medical and
health benefits provided from time to time to Company employees generally and at
the same costs as other similarly situated employees.

 

  d. Perfetto’s current stock options shall continue to be exercisable in
accordance with the terms thereof, as outlined more specifically in the
Restricted Stock Agreement and applicable Stock Option and Incentive

 

-2-



--------------------------------------------------------------------------------

Plans, during the term of this Agreement. After January 1, 2006, Perfetto shall
have until April 1, 2006 in which to exercise the balance of his stock options.

 

  e. Provided that Perfetto otherwise qualifies as a participant in the
Company’s Profit Sharing 401(k) Plan, he may continue to participate in such
plan until his employment may be terminated pursuant to the terms of this
Agreement.

 

  f. Perfetto may continue to participate in the Company’s deferred compensation
program until his employment is terminated pursuant to this Agreement.

 

5. Expenses. The Company shall reimburse Perfetto for necessary and reasonable
out-of-pocket business expenses incurred by Perfetto in rendering services to
the Company under this Agreement. Perfetto must submit an itemized written
account and receipts acceptable to the Company within 30 days after the expenses
have been incurred with respect to any business, travel or entertainment
expenses for which Perfetto seeks reimbursement.

 

6. Non-Disclosure of Confidential Information and Return of Property.

 

  a. Perfetto covenants and agrees that any and all data and information about
the business of the Company that are not generally known or readily available to
third parties, including, without limitation, customer lists and data, business
methods and processes, sales and marketing data, pricing data, cost data,
business plans, information about prospective customers or prospective services
or products, or other information regarding the financial or business affairs of
the Company (collectively, the “Confidential Information”), will be received by
Perfetto in confidence, and Perfetto will use such Confidential Information only
in the course of performing services under this Agreement and will take all
reasonable precautions to protect the secrecy of the Confidential Information.
Perfetto will not use or disclose to others any of the Confidential Information,
except in performing services for the Company or as authorized in writing by the
Company.

 

  b. Perfetto further covenants and agrees that any and all documents, materials
and records (including copies and electronically stored data), including, but
not limited to, documents, materials and records pertaining to the operations,
finances, plans, customers, prospective customers or business of the Company
that are made or received by Perfetto in the course of rendering services to the
Company under this Agreement that are not generally known or readily available
to third parties are confidential. Perfetto agrees to keep confidential and not
to disclose any such documents, materials or records to anyone except the
Company and its authorized representatives. Perfetto also agrees to use such
documents,

 

-3-



--------------------------------------------------------------------------------

materials and records and the information contained in them only in the course
of rendering services to the Company under this Agreement. Perfetto further
agrees that all such documents, materials and records are and shall remain the
property of the Company and agrees to keep such documents, materials and records
subject to the Company’s custody and control, and to return immediately to the
Company all documents, materials and records that are in Perfetto’s possession
or under his control or custody at the termination of this Agreement or upon the
Company’s request.

 

7. Noncompetition and Non-Solicitation

 

  a. Perfetto agrees and promises that during his employment by the Company and
for a period of six months (as provided in the Executive Employment Agreement
dated November 22, 2002) thereafter he will not, directly or indirectly:

 

  (i) work for or with, or lend assistance to, any of the “Company’s
Competitors” (as defined below) in the “Restricted Geographic Territory” (as
defined below) (a) in the same or similar capacity to that in which Perfetto
worked for the Company or (b) in any other capacity in which his knowledge of
the Company’s Confidential Information or the goodwill he developed with the
Company’s customers would be beneficial to Perfetto or the competitor. For
purposes of this Agreement, the term the “Company’s Competitors” means
individuals or entities that compete with the Company in the Company’s
specialized pharmacy business. For purposes of this Agreement, the term
“Restricted Geographic Territory” means and includes each and every county in
which the Company does business.

 

  (ii) provide, render, sell, market or attempt to provide, render, sell or
market any product or service substantially similar to or competitive with the
goods or services provided by the Company to any of the Company’s customers.

 

  (iii) induce or influence or attempt to induce or influence, any person who is
engaged as an employee, agent, independent contractor or otherwise by the
Company to terminate his or her employment or engagement.

 

  b. The parties hereto intend that the covenants contained in this Section 7
shall be construed as a series of separate covenants, one for each county in
which the Company operates. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenants contained in this
Section 7. Should any section, covenant, provision or clause of this Agreement
be unenforceable or invalid for any reason, the Company and Perfetto acknowledge
and agree that such unenforceability or invalidity shall not affect the
enforceability or validity of the remainder

 

-4-



--------------------------------------------------------------------------------

of this Agreement. Should any particular section, covenant, provision or clause
of this Agreement be held unreasonable or contrary to public policy for any
reason, including, but not limited to, the time period, geographic area, and/or
scope of activity covered by any noncompetition or confidentiality covenant,
provision or clause, the Company and Perfetto acknowledge and agree that such
section, covenant, provision or clause shall automatically be deemed modified
such that the contested section, covenant, provision or clause will have the
closest effect permitted by applicable law to the original form and shall be
given effect and enforced as so modified to whatever extent would be reasonable
and enforceable under applicable law.

 

8. Miscellaneous.

 

  a. This Agreement constitutes the entire agreement between Perfetto and the
Company with respect to the subject matter of this Agreement, supersedes all
prior oral or written agreements between the parties in their entirety, and may
not be modified or amended in any way except in writing by the parties to this
Agreement. Perfetto specifically acknowledges and agrees that the Executive
Employment Agreement (including the change in control provision thereof), dated
as of November 22, 2002, and any amendments thereto shall be void and have no
further force or effect.

 

  b. The Company will indemnify and hold Perfetto harmless from any liability
incurred by Perfetto arising out of the negligent acts or failure of the Company
to act as it relates to Perfetto and/or the discharge of Perfetto’s duties
hereunder; provided Perfetto is not negligent in a manner that contributes to
such liability. The Indemnification Agreement between Perfetto and Company dated
June 2003 shall continue in full force and effect.

 

  c. The terms of this Agreement shall be governed and construed according to
the laws of the State of Florida without regard to that state’s principles
regarding choice of law.

 

  d. If any part or parts of this Agreement are invalid or unenforceable for any
reason, the remaining parts shall nevertheless be valid and enforceable.

 

  e. Any party’s failure to enforce any of the provisions of this Agreement
shall not be construed to be a waiver of such provision or of the right of that
party to enforce that provision at any time thereafter. No waiver of any breach
of this Agreement shall be effective unless it is in writing.

 

-5-



--------------------------------------------------------------------------------

9. Counterparts. This Agreement may be signed in single or separate
counterparts, each of which shall constitute an original.

 

PRIORITY HEALTHCARE CORPORATION

By:

 

/s/ STEVEN D. COSLER

--------------------------------------------------------------------------------

   

Steven D. Cosler

   

President and Chief Executive Officer

Date:

 

6-30-04

DONALD J. PERFETTO

/s/ DONALD J. PERFETTO

--------------------------------------------------------------------------------

Donald J. Perfetto

Date:

 

6-30-04

 

-6-